IN THE SUPREME COURT OF THE STATE OF DELAWARE

LEAH CARLSON,1                               §
                                             §
         Respondent Below,                   §      No. 396, 2020
         Appellant,                          §
                                             §      Court Below—Family Court
         v.                                  §      of the State of Delaware
                                             §
DEPARTMENT OF SERVICES                       §      File No. 20-05-05TN
FOR CHILDREN, YOUTH AND                      §      Petition No. 20-10674
THEIR FAMILIES (DSCYF),                      §
                                             §
         Petitioner Below,                   §
         Appellee.                           §

                               Submitted: July 14, 2021
                               Decided:   July 27, 2021

Before SEITZ, Chief Justice; VALIHURA, and MONTGOMERY-REEVES,
Justices.
                                            ORDER

         This 27th day of July 2021, after careful consideration of the parties’ briefs

and the record on appeal, we find it evident that the final judgment of the Family

Court should be affirmed on the basis of and for the reasons stated in its October 21,

2020 order.




1
    The Court has assigned pseudonyms to the parties under Supreme Court Rule 7(d).
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED.

                                    BY THE COURT:

                                    /s/ Collins J. Seitz, Jr.
                                         Chief Justice




                                2